Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-15,
Group II, Claims 16-19,
Group III, Claim 20;
The Groups are independent or distinct because claims to the different Groups recite the distinct characteristics of such Groups. In addition, these Groups are not obvious variants of each other based on the current record; 
The Groups I and II are related as two subcombinations, the subcombinations are distinct if they are not obvious variants, and if it is shown that at least one subcombination is separately usable, has utility by itself, or in another materially different combination. For example, 
the limitations of an integrated circuit die covers a second region but not a first region of the top side of the substrate, the die comprising first and second distinct sets of ground pads; at least a first electrically conductive element located in the first region on the top side of the substrate and electrically connected to the ground pads in the first set by a first ground path; and at least a second electrically conductive element located on the bottom side of the substrate and electrically connected to the ground pads in the second set by a second ground path inside the substrate; wherein the first and second ground paths are not electrically connected to one another inside the substrate, in the subcombination claim 1 of Group I, which do not require by the subcombination claim 16 of Group II; and the limitations of a substrate having top and bottom sides with a top substrate contact located on the top side and a bottom substrate contact located on the bottom side, wherein the substrate is configured to be coupled to a printed circuit board ("PCB") such that the bottom substrate contact will be electrically connected to a ground node of the PCB by a first PCB ground contact that will be located underneath the substrate when the substrate is coupled to the PCB; the first ground pad electrically connected at least to the top substrate contact, and the second ground pad electrically connected at least to the bottom substrate contact; and a metal plate configured to be coupled between the top substrate contact and the ground node of the PCB by a second PCB ground contact that will not be located underneath the substrate when the substrate is coupled to the PCB, in the subcombination claim 16 of Group II, which do not require by the subcombination claim 1 of Group I. 
The Groups I and III are related as two subcombinations, the subcombinations are distinct if they are not obvious variants, and if it is shown that at least one subcombination is separately usable, has utility by itself, or in another materially different combination. For example, 
the limitations of a bottom side of a substrate configured to face a printed circuit board ("PCB"); an integrated circuit die covers a second region but not a first region of the top side of the substrate; at least a first electrically conductive element located in the first region on the top side of the substrate and electrically connected to the ground pads in the first set by a first ground path; and at least a second electrically conductive element located on the bottom side of the substrate and electrically connected to the ground pads in the second set by a second ground path inside the substrate; wherein the first and second ground paths are not electrically connected to one another inside the substrate, in the subcombination claim 1 of Group I, which do not require by the subcombination claim 20 of Group III; and the limitations of wherein the first and second sets of ground pads are configured to have first and second distinct ground return paths to a host system, respectively, the first ground return path exclusively through one or more contacts on the top side of the substrate, and the second ground return path exclusively through one or more contacts on the bottom side of the substrate, in the subcombination claim 20 of Group III, which do not require by the subcombination claim 1 of Group I.
The Groups II and III are related as two subcombinations, the subcombinations are distinct if they are not obvious variants, and if it is shown that at least one subcombination is separately usable, has utility by itself, or in another materially different combination. For example, 
the limitations of a substrate having top and bottom sides with a top substrate contact located on the top side and a bottom substrate contact located on the bottom side, wherein the substrate is configured to be coupled to a printed circuit board ("PCB") such that the bottom substrate contact will be electrically connected to a ground node of the PCB by a first PCB ground contact that will be located underneath the substrate when the substrate is coupled to the PCB; the first ground pad electrically connected at least to the top substrate contact, and the second ground pad electrically connected at least to the bottom substrate contact; and a metal plate configured to be coupled between the top substrate contact and the ground node of the PCB by a second PCB ground contact that will not be located underneath the substrate when the substrate is coupled to the PCB, in the subcombination claim 16 of Group II, which do not require by the subcombination claim 20 of Group III; and the limitations of  an integrated circuit die having first and second distinct sets of ground pads; wherein the first and second sets of ground pads are configured to have first and second distinct ground return paths to a host system, respectively, the first ground return path exclusively through one or more contacts on the top side of the substrate, and the second ground return path exclusively through one or more contacts on the bottom side of the substrate, in the subcombination claim 20 of Group III, which do not require by the subcombination claim 16 of Group II.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, the  restriction for examination purposes as indicated is proper.
Applicant is required under 35 U.S.C. 121 to elect one single Group among the Groups for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00 (EST), Monday-Friday.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848